                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


LAWSON HEIRS INCORPORATED,
a Virginia corporation

         Plaintiff,

v.                                  Civil Action No. 2:17-cv-2198

SKYWAY TOWERS, LLC, a
Delaware limited liability
Company, and DELORSE FRY FARLEY,
and HOWARD LEE FARLEY JR.,
husband and wife,

         Defendants.



                   MEMORANDUM OPINION AND ORDER


         Pending is the plaintiff’s Motion in Limine and

Incorporated Memorandum of Law to Exclude Expert Testimony,

filed July 11, 2018.


         The plaintiff seeks to exclude the testimony of the

defendants’ surveying experts, Robert McMillen and William

Whitman, with respect to the disputed boundary line at issue in

this case.   It claims that because McMillen is not a licensed

surveyor in the state of West Virginia, his testimony would not

meet the requirements of Rule 702 of the Federal Rules of Civil

Procedure.   In addition, plaintiff asserts that because Whitman

“sealed” three drawings produced by McMillan, his opinion
likewise does not qualify as expert testimony.     Plaintiff also

challenges the accuracy of the surveyors’ findings with respect

to the boundary line in question.


            McMillan and Whitman are experienced surveyors who

combined to employ acceptable methods and reliable principles in

reaching their conclusion as to the boundary line in issue after

consulting applicable deeds and after one of them viewed the

property on the ground, with the other one having since visited

the site.    The mere fact that McMillan may have learned from the

defendant, Howard Farley, the property owner, where he thought

the boundary line was located, is not disqualifying.    McMillan

and Whitman were not engaged for the survey by Mr. Farley but,

rather, by those acting on behalf of Skyway.     The McMillan and

Whitman testimony as experts will, of course, be subject to

cross examination at trial.


            It is, accordingly, ORDERED that the plaintiff’s

motion be, and hereby is, denied.


            The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                      ENTER: March 22, 2019




                                  2
